 

Case 19-18117 Doci1_ Filed 06/14/19

Fill in this information to identify your case:

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

Case number (if known):

 

Chapter 7
Q) Chapter 11
Q) Chapter 12
Q) Chapter 13

Chapter you are filing under:

i
:
i
i

L

|
|
:
i

:
:
i
j

 

Official Form 101

 

   
   

if this is an

Ra SER
Ao

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filin
joint case—and in joint cases, these forms use
the answer would be yes if either debtor owns a car. When information is n
Debtor 2 to distinguish between them. In joint cases,

same person must be Debdtor 7 in all of the forms.

Be as complete and accurate as possible. If two married
information. If more space is needed, attach a separate s

(if known). Answer every question.

EEE tsentity Yourself

you to ask for information fr

g alone. A married couple may file a bankruptcy case together—called a
‘om both debtors. For example, if a form asks, “Do you own a car,”
eeded about the spouses separately, the form uses Debtor 1 and
one of the spouses must report information as Debtor 7 and the other as Debtor 2. The

people are filing together, both are equally responsible for supplying correct
heet to this form. On the top of any additional pages, write your name and case number

 

1. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification to your meeting
with the trustee.

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
CHELSEA

First name First name

Middle name Middle name

FRANCESCHINI

Last name Last name

Suffix (Sr., Jr., Ul, I)

Suffix (Sr., Jr., Il, 1H

 

2. All other names you

 

 

 

 

 

 

 

 

 

have used in the last 8 First name First name
years
Include your married or Middie name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middie name i
Last name Last name
3. Only the last 4 digits of
your Social Security mK K-20 3 5 MOK OE
number or federal OR OR
Individual Taxpayer
Identification number 9x xe 9 xx — xx - ee
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
 

 

OO _—___ e

Case 19-18117 Doci1 Filed 06/14/19 Page 2 of 49

Debtor 4 CHELSEA FRANCESCHINI

First Name Middle Name

Last Name

Case number (i known)

 

_4 Any business names

and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

| have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

Q) Ihave not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN”

EIN

Business name

 

 

5. Where you live

46717 ROBERT LEON DRIVE

If Debtor 2 lives at a different address:

 

 

 

 

 

Number Street Number Street

LEXINGTON PARK MD 20653

City State ZIP Code City State ZIP Code
ST. MARY'S COUNTY

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
_6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

A over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

C) | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

QJ Over the last 180 days before filing this petition, |

have lived in this district longer than in any other
district.

L) | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

 

Official Form 101

Voiuntary Petition for Individuals Filing for Bankruptcy page 2

a area

 
 

EEE EEE ae

Case 19-18117 Doci1 Filed 06/14/19 Page 3 of 49

 

 

 

Debtor 1 CHELSEA FRANCESCHINI Case number (it known)
First Name Middle Name Last Name
a the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under A Chapter 7

C2) Chapter 11
Q) Chapter 12
C} Chapter 13

 

8. How you will pay the fee 1 will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. {f your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CI I need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

9. Have you filed for YW No
bankruptcy within the
last 8 years? QO) Yes. istrict When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy id No
cases pending or being
filed by a Spouse who is C) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
Partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
11. Do you rent your WNo. Go toline 12.
residence? QO) Yes. Has your landlord obtained an eviction judgment against you?
QO No. Go to line 12.
C2 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

rrr

 
Case 19-18117 Doci1 Filed 06/14/19 Page 4 of 49

Debtor 1 CHELSEA FRANCESCHINI Case number (if known)

 

 

First Name Middle Name Last Name

eee Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor No. Go to Part 4.
of any fuli- or part-time
business? L) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. P P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

L] Health Care Business (as defined in 11 U.S.C. § 101(27A))
L) Single Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
CI Stockbroker (as defined in 11 U.S.C. § 101(53A))

| Commodity Broker (as defined in 11 U.S.C. § 101(6))

L) None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business 2"Y of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? .
_ No. tam not filing under Chapter 11.
For a definition of smalf
business debtor, see CY No. tam filing under Chapter 11, but | am NOT a smail business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

CI] Yes. tam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Para: EES if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhaveany (yo
property that poses or is
Plleyed xo pose a threat CQ) Yes. What is the hazard??

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

Property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property??
Number Street

 

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 

 
 

Case 19-18117 Doci1 Filed 06/14/19 Page 5 of 49

Debtor 1 CHELSEA FRANCESCHINI

First Name Middle Name

Last Name

Case number (if known)

| part s: SE Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

W I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qh certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CQ] tam not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QQ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LI) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CI) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

QW) certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

Q) 1am not required to receive a briefing about
credit counseling because of:

| Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

‘a Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CI) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

-

 
 

 

 

Case 19-18117 Doci1 Filed 06/14/19 Page 6 of 49

Debtor 1 CHELSEA FRANCESCHINI Case number (i known)

First Name Middle Name Last Name

 

ay voce These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
as “incurred by an individual primarily for a personal, family, or household purpose.”
C) No. Go to line 16b.
(d Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

U) No. Go to line 16c.
C] Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under

Chapter 7? C) No. fam not filing under Chapter 7.

Do you estimate that after id Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and W No

administrative expenses

are paid that funds will be CI Yes

available for distribution
to unsecured creditors?

18. How many creditors do di 1-49

 

 

you estimate that you CL) 50-99
owe? QQ) 100-199
L) 200-999
19. How much do you i4 $0-$50,000
estimate your assets to U $50,001-$100,000
be worth? Q) $100,001-$500,000
C) $500,001-$1 million
20. How much do you '4 $0-$50,000
estimate your liabilities CI $50,001-$100,000
to be? C} $100,001-$500,000

C2 $500,001-$1 million

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false Statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Qa - x

 

 

a
Signature of Debtor 1 Signature of Debtor 2
Executed on 06 \3 10\4 Executed on
MM / DD /YYYY MM / DD /YYYY
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
 

 

Case 19-18117 Doci1 Filed 06/14/19 Page 7 of 49

 

 

 

Debtor 1 CHELSEA FRANCESCHINI Case number (if known)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly fite and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The Judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

U) No
i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LQ No
id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

iA No

C) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x O x

 

 

 

 

 

 

 

 

   

eee
Signature of Debtor 1 Signature of Debtor 2
Date 6b {3 Zol4 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 2405384912 Contact phone
Cell phone 2405384912 Cell phone
Email address CSF1988@HOTMAIL.COM Email address
2 eee ce eee

    

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

 
Case 19-18117 Doci1 Filed 06/14/19 Page 8 of 49

Fill in this information to identify your case:

pebtor1 CHELSEA FRANCESCHINI Pata he

First Name Middle Name Last Name

 

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number

  

CG} Check if this is an
amended filing

 

(If known)

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

aa Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B......cccccccccscsscscscsnssescsecsevstsassassassesssusccssuecesessensvssesssacvacanrecereessensansatese $ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B........ccccccsesssesccsscsccscsvsececsesesesscscscnsscssasassssucasstacseavscatsrescacsvsees $ 6115.02
1c. Copy line 63, Total of all property on Schedule A/B ......ccccccccscecsssssscssssscsescnsesevacsaesaceessessnecesccessesesareaesessavassasesseseraseuenees $ 6115.02
Br Summarize Your Liabilities
Your liabilities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ______9.00
3. Schedule E/F. Creditors Who Have Unsecured Claims (Official Form 106E/F) § 0.00

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... cecccesesscsecescesesessssesesceseee

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ooo... ceccsccsccscesececcessescaces + 5 31536.00

 

 

 

 

 

Your total liabilities $ 31536.00
RES summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061) 1606.54
Copy your combined monthly income from line 12 Of SCHEGUIO |... .cccecccccccccsssecscssusesssssssesesessacscssseveeavesavatassvasenavecaesnsesasses $I
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SCHEGUIC J o..cccccccccccccsssesssssessssssvesssessecsscecsutstanersensacaeseaseueusarssuavsusscaeansesavase $ 1630.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1

 

 
Case 19-18117 Doci1 Filed 06/14/19 Page 9 of 49
Debtor 1 CHELSEA FRANCESCHINI Case number (i known)

First Name Middle Name Last Name

 

 

| Part 4: | Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LI No.
Yes

 

7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

LJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

_ 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2297.79

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $_ ee 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) TT
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2

 

 
Case 19-18117 Doci1 Filed 06/14/19

Fill in this information to identify your case and this filing:

Debtor! CHELSEA FRANCESCHINI

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number

 

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

Page 10 of 49

C) Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

A No. Go to Part 2.
C] Yes. Where is the property?

1.1.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

Official Form 106A/B

What is the property? Check all that apply.
C) Single-family home

QO) Duplex or multi-unit building

(} Condominium or cooperative

C) Manufactured or mobile home

Q) Land

LJ investment property

CL) Timeshare

CL) other

 

Who has an interest in the property? Check one.

C] Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
QO Single-family home

C) Duplex or multi-unit building

CY Condominium or cooperative

CL) Manufactured or mobile home

Q) Land

LJ Investment property

L) Timeshare

LJ other

Who has an interest in the property? Check one.
C) Debtor 1 only

Q] Debtor 2 only

C) Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1
 

Debtor 1

CHELSEA FARCE SEAR LL? Doc1 Filed 06/14/19

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...............:cc000.ccc:cccesecccerectereressesesserscersverertreresestetececececces >

ee Describe Your Vehicles

What is the property? Check all that apply.

LI) Single-family home

C) Duplex or multi-unit building
(J) Condominium or cooperative
(J Manufactured or mobile home
C) Land

LJ Investment property

L) Timeshare

(J Other

 

Who has an interest in the property? Check one.
L} Debtor 1 only

LI Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(1) At least one of the debtors and another

Page 11 of 49

Case number (if known)

Do not deduct secured claims or exemptions. Put

the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.
Current value of the Current value of the |
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LJ} Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

$ 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No
L) Yes

3.1. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

i
i
i

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
C) Debtor 1 only

CL) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CL} Debtor 1 only

CL) Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

C] Check if this is community property (see
instructions)

Schedule A/B: Property

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2
 

 

Who has an interest in the property? Check one.

Debtor 1
First Name Middle Name Last Name
3.3. Make:
Model: L) Debtor 1 only
¥, CI} Debtor 2 only
ear:

Approximate mileage:

Other information:

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

Q) Debtor 4 and Debtor 2 only
C) Atleast one of the debtors and another

Q) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

() Debtor 2 only

(2 Debtor 1 and Debtor 2 only

U0) At east one of the debtors and another

L] Check if this is community property (see
instructions)

CHELSEA FRARSESEHAGL17 «Doci1 Filed 06/14/19 Page 12 of 49

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational! vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

4 No
LY Yes

4.1. Make:
Model:

—

 

Year:

Other information:

 

r

If you own or have more than one, list here:

4.2. Make:
Model:

 

Year:

Other information:

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, i
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
C) Debtor 1 only

CI Debtor 2 only

CL} Debtor 1 and Debtor 2 only

QJ At least one of the debtors and another

L] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Q) Debtor 1 only

Q) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

CD Atleast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the -
portion you own?

Current value of the
entire property?

 

 

 

 

 

 

C) Check if this is community property (see $ $
instructions)
ncluding any entries for pages s 0.00
soosseeeeecccessssvussscsansesnenssnsasesssiqtnnnnsuissssssssscnsusuassatesinassasasssessssssusesivecseceesees, >
Schedule A/B: Property page 3

eee eran a

 

 
ow CHELSEA FFAARESEEHALI? Doc1 Filed 06/14/19 , Page 13 of 49

First Name Middle Name Last Name

PERE Pescrive Your Personal and Household Items

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

- Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C) No

id Yes. Describe......... BED, BEDDING, CLOTHES, BOOKS, BOOKSHELF, SMALL COLLECTIBLE | $ 1000.00 .
TOYS, AND TOWELS

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

CL No
4 Yes. Describe.......... | SMARTPHONE $ 200.00

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
id No

Q) Yes. Describe.......... $ 0.00

 

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

 

 

 

 

 

 

 

 

 

 

 

 

Wd No : ‘

LI Yes. Describe.......... g 0.00
10. Firearms

Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Wd No

QI Yes. Describe.......... $ 0.00
11.Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

QL) No

i Yes. Describe.......... ALL CLOTHES AND FOOTWEAR $ 300.00
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver
LJ No
id Yes. Describe.......... BRACELET, NECKLACE, AND NON-WEDDING RING $ 50.00

 

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

L) No
id Yes. Describe.......... CAT AND DOG $ 500.00

 

 

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

 

 

 

 

 

 

 

id No
CL} Yes. Give specific $ 0.00
information. ............. i
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 2050.00
for Part 3. Write that number here 0... ccccccssssssesssnsusessssotusssnstrstnstsaneesiasinansenisstasisaneatustissnipistitiies eee 2
Official Form 106A/B Schedule A/B: Property page 4

a ta

 
Debtor 1 CHELSEA FHARRSESPHIRG IL? «Doc1 Filed 06/14/19 cafe E14 of 49

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
a Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims.
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
CI No
DV e8 onsite nnintninnnustnsinsinanintninsninniiisiic CASH: cece § 5.00
17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
L) No
A Yes wien Institution name:
17.1. Checking account: NAVY FEDERAL CREDIT UNION $ 600.00
17.2. Checking account: $
17.3. Savings account: NAVY FEDERAL CREDIT UNION $ 0.00
17.4. Savings account: $
17.5. Certificates of deposit: $

 

17.6. Other financial account:

 

A

17.7. Other financial account:

Bed

 

17.8. Other financial account:

 

 

 

$
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
YW No
ee Institution or issuer name:
$

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

 

No Name of entity: % of ownership:
L) Yes. Give specific % $
information about OTT
them... eee %
% $
Official Form 106A/B Schedule A/B: Property page 5

a a

 
 

Debtor 1

CHELSEA FRANCESCHINIC: + Filed 06/14/19

First Name Middle Name Last Name

Page 15 of 49

Case number (if known)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WY No

C) Yes. Give specific !ssuer name:
information about

 

 

 

21. Retirement or pension accounts

Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

LY No
4 Yes

. List each

account separately. Type of account: Institution name:

401(k) or similar plan: VANGUARD

 

Pension plan:

 

IRA:

 

Retirement account:

 

Keogh:

 

Additional account:

 

Additional account:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

ia No

seeeeeeeeseaeeaeeeneeees Institution name or individual:

Electric:

 

Gas:

 

Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

 

Other:

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

YW no

Sete eeeeeeeeeeeetvaneaes Issuer name and description:

 

 

 

Official Form 106A/B Schedule A/B: Property

 

FA FPF FF Ff Ff &

FFA Ff FFF Ff HF &

3460.02

page 6
jetr1 CHELSEA FRKRGESCHINIEL” =Doc1 Filed 06/14/19, Page 16 of 49

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
CD Ves oi ccceeeeeeerseseeentee

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

WY No

L) Yes. Give specific
information about them... $ 0.00

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

W No

CL) Yes. Give specific
information about them.... $ 0.00

 

 

 

 

27. Licenses, franchises, and other genera! intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

WY No
Q) Yes. Give specific
information about them.... g Ci.
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No

L} Yes. Give specific information
about them, including whether :
you already filed the returns | State:
and the tax years. oe :

 

Federal:

Local:

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

YW No

 

 

 

 

(C) Yes. Give specific information..............

Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
UY No
CI) Yes. Give specific information...............
§ 0.00

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
 

19 Page 17 of 49
new: CHELSEA FRANEESSAAGIL? Doc1 Filed 06/14/19, Page 17 «

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter’s insurance

no

UI Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

CIGNA $ 0.00

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

iA No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CL) Yes. Give specific information..............
P $ 0.00
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
No
L) Yes. Describe each claim. ........-cccccc.
5 0.00
34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
4 No
CL) Yes. Describe each claim...
§ 0.00
35. Any financial assets you did not already list
i4 No
Q) Yes. Give specific information............ $ 0.00
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumber Were o............ccccccccccssssssssessecssssessssvessuscessuesssusessuasessssesasassassssisessisessseasissesvasssepestsessssisestesceseseeeeeeses > $ 4065.02

 

 

 

Co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
LI Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims

 

or exemptions.
38. Accounts receivable or commissions you already earned
CL] No
Q) Yes. Describe.......
$

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

(CQ No
LJ Yes. Describe.......

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
ebtri CHELSEA FRAREESGHHGIL7 Doc 1 Filed 06/14/19, Page 18 of 49

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

LJ No

LI Yes. Describe........ $
41. Inventory

C) No

C) Yes. Describe........ $

 

 

 

42. Interests in partnerships or joint ventures

CL) No
LI) Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations
L} No
L) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Q) No
CI) Yes. Describe........

 

 

 

 

44. Any business-related property you did not already list
C] No
C} Yes. Give specific

 

information .........

 

 

 

PF FF Ff Ff

 

 

45. Add the dollar vatue of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wf No. Go to Part 7.
C] Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

47. Farm animals
Examples: Livestock, poultry, farm-raised fish

L2 No

 

 

Official Form 106A/B Schedule A/B: Property page 9

a aa mma an

 
 

_ f 49
nevi? CHELSEA FRRREESGHIMLI7 Doc 1 Filed 06/14/19 Page 19 0

First Name Middle Name Last Name

 

48. Crops—either growing or harvested

CL] No

QC) Yes. Give specific
information. ............ $

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CL) No
CD Ves oe eecceccccsscecseee
$
50. Farm and fishing supplies, chemicals, and feed
CL) No
7
$
51.Any farm- and commercia! fishing-related property you did not already list
L] No
L) Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that mumber Were o.oo... ccccscsssssscsesesseesssntssssessussssuseasussesassessvessasstssacsssuceasstsssesssisasssesstsestesssivecssescsstess tees >
SAE vescrive All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
LI) Yes. Give specific :
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number Here oo... ccccccccccccccccccccccsscsccscecccsecesseecsececeececsecc. > 0
List the Totals of Each Part of this Form
55. Part 1: Total real estate, IMG 20... ceccccsecsssssssssssesssesssseessssvssstecssuesesevssrusessusssstasssavsssnsessisessesassssesiveesiitststicisitvessiceeseeeeeceeseeceeecce. > $ 0.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 2050.00
58. Part 4: Total financial assets, line 36 $ 4065.02
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +S 0
62. Total personal property. Add lines 56 through 61... $ 6115.02 Copy personal property total > +§ 6115.02
63. Total of all property on Schedule AJB. Add line 55 + line 62...ccccccscssccscccssessesssssstisesssesseseeceeepeptetesssssstteeeeeceeccecceee $ 6115.02
Official Form 106A/B Schedule A/B: Property page 10

 

 

 

 

 
   

 

Case 19-18117 Doci1 Filed 06/14/19 Page 20 of 49
Fill in this information to identify your case:

Debtor 1 CHELSEA FRANCESCHINI

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if fiing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number CJ Check if this is an
(If known) amended filing

 

 

 

Official Form 106C

 

Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. !f two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

a identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

(4 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
Brief HOUSEHOLD GOODS 100000 1000.00 Md. Code Ann., [Cts. & Jud. Proc.) § 11-504 (b) (4
description: ——wvw_—_—_ $ - $ ,
Line from L) 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
Brief ELECTRONICS 2000 YQ 200.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(E
description: Sn $ : $ ,
Line from 7 LJ 100% of fair market value, upto ——- Md. Code Ann., (Cts. & Jud. Proc.] § 11-504 (f)(1
Schedule A/B: — any applicable statutory limit
Brief Md. Code Ann., [Cts. & Jud. Proc] § 11-504 (b)(é
description, CONES 0. ._==— 300.00 Ws 300.00
Line from C) 100% of fair market value, up to Md. Code Ann. [Cts. & Jud. Proc.) § 11-504 (f(1
Schedule A/B: 11 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

YW No
UL) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

L} No
LC} Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 7
 

Debtor 1

CHELSEA FRANSES AFLL? Doc1 Filed 06/14/1

 

First Name Middle Name

Es Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Last Name

Current value of the
portion you own

Copy the value from

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption

 

C) 100% of fair market value, up to

 

CL) 100% of fair market value, up to

 

L) 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to

 

C3 100% of fair market value, up to

 

CL) 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

CJ 100% of fair market value, up to

 

CL) 100% of fair market value, up to

 

 

C] 100% of fair market value, up to

 

LJ 100% of fair market value, up to

L) 100% of fair market value, up to

Schedule A/B
description: aes $ 50.00 Ws 50.00
Sonouule AB: te any applicable statutory limit
Soseription: PERSONAL ANIMALS $ 50000 WS 500.00
Soros AB: 13 any applicable statutory limit
doseription: cash $ 500 Ws §.00
Line from 16
Schedule A/B: ~~
Soseription: NAVY FEDERAL CREDIT UNION $ 600.00 w $ 600.00
Line from 17
Schedule A/B: SS any applicable statutory limit
description: NAVY FEDERAL CREDIT UNION $ 0.00 YW $ 0.00
Senora AB: 17 any applicable statutory limit
Soseription: oom $ $460.02 uw $ 3460.02
Senona AB: ai any applicable statutory limit
doseription: INSURANCE PLAN $ 0.00 of $ 0.00
Sehouue A/B: 31.1 any applicable statutory limit
dosatiption: $ Qs
Seno A/a: ~—— any applicable statutory limit
description: $ Ls
Senouua AB: any applicable statutory limit
A Osaription: $ Os
Schedule AB any applicable statutory limit
description: $ Ls
Senos A/a: ——— any applicable statutory limit
doseription: $ Lis
Sonora A/B: any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

9 Page 21 of 49

Specific laws that allow exemption

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é

Md. Code Ann., (Cts. & Jud. Proc.} § 11-504 (f)(1

Md. Code Ann., [Cts. & Jud. Proc.} § 11-504 (b)(¢

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b){é

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(£

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (f\(1

Md. Code Ann., {[Cts. & Jud. Proc.] § 11-504 (b)(é

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (f)(1

11 U.S.C. § 522(d)(10)

11U.S.C. § 522(d)(12)

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é

Md. Code Ann., (Cts. & Jud. Proc.} § 11-504 (f)(1

page 2

 

 
Case 19-18117 Doci1 Filed 06/14/19 Page 22 of 49

Fill in this information to identify your case:

Debtor 1 CHELSEA FRANCESCHINI

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number

 

 

 

(If known) LJ Check if this is an

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
Wi No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below.

| Part 1: MIRE All Secured Claims

 

 

     
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A CoumnB- = Column 6
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount ofciaim Value of collateral Unsecured”
for each claim. If more than one creditor has a particular claim, iist the other creditors in Part 2. De not deduct the that supports this. portion ~
As much as possible, list the claims in alphabetical order according to the creditor's name. value ofcollateral, s elaim =. ‘ifany -
[ 2.4] Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
Q) unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
Q) Debtor 1 only CJ An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
QO) Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien) |
C) Atleast one of the debtors and another C1 Judgment lien from a lawsuit
C) Other (including a right to offset) '
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number ___ _—
| 2.2) Describe the property that secures the claim: $ $ 3
Creditor's Name
Number Street i
As of the date you file, the claim is: Check all that apply.
QO Contingent
QO) Unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only C) An agreement you made (such as mortgage or secured
OQ) Debtor 2 only car loan)
L) Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic’s lien)
1 Atleast one of the debtors and another Q) Judgment lien from a lawsuit
: QO) other (including a right to offset)
| () Check if this claim relates to a
: community debt
Date debt was incurred Last 4 digits of account number ___ ee
Add the dollar value of your entries in Column A on this page. Write that number here: BO
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1

a aaa a a

 
9 Page 23 of 49

Fill in this information to identify your case:

CHELSEA FRANCESCHINI

Middle Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(If known)

L} Check if this is an
amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

12/15

a List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?

 

4 No. Go to Part 2.
Q) Yes.

* 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, tist the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

Total claim _Priority Nonpriority
: , amount amount 9.
2.1
Last4 digits ofaccountnumber (tsi $ $
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code UW Contingent
; L) Unliquidated
Who incurred the debt? Check one. OQ bisputed
Q) Debtor 1 only
C) Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) Domestic support obligations
At least one of the debtors and another Q) Taxes and certain other debts you owe the government
UI Check if this claim is for a community debt C] Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
1 No C1 other. Specify
QO) Yes
ke | Last 4 digits ofaccountnumber $ $ $

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

OQ) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CJ Atleast one of the debtors and another

OQ) Check if this claim is for a community debt

Is the claim subject to offset?

CL) No
1 Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply
QO Contingent

Q} Unliquidated

C) Disputed

Type of PRIORITY unsecured claim:
C} Domestic support obligations
Q) Taxes and certain other debts you awe the government

QO) Claims for death or personal injury while you were
intoxicated

C) Other. Specify

 

page 1

 
First Name Middie Name Last Name

Er List All of Your NONPRIORITY Unsecured Claims

Debtor 1 CHELSEA FR&SGESGHINN117 Doc 1 Filed 06/14/19casRame aMwiat 49

 

Yes

claims fill out the Continuation Page of Part 2.

i

Ls | CAPITAL ONE

_ 3. Do any creditors have nonpriority unsecured claims against you?

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

 

Nonpriority Creditors Name

11013 W BROAD ST

 

 

Number Street
GLEN ALLEN VA 23060
City State ZIP Code

 

Who incurred the debt? Check one.

id Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CQ) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
i No
QO) Yes

L} No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

Last 4 digits of account number 2197 | __

When was the debt incurred? 1 2/09/201 4

As of the date you file, the claim is: Check all that apply.

| Contingent
CL) Unliquidated
CL) Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

2 Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify CREDIT CARD

 

 

 

4.2 NAVY FCU

 

Nonpriority Creditors Name

1 SECURITY PLACE

 

 

Number Street
MERRIFIELD . VA 22116
City State ZIP Code

Who incurred the debt? Check one.

7%, | Debtor 1 only

(3 Debtor 2 only

() Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

QC) Check if this claim is for a community debt

Is the claim subject to offset?

WU No
UI) Yes

Last 4 digits of account number 6829 — Le $ 8475.00
When was the debt incurred? 09/1 1/201 7

As of the date you file, the claim is: Check all that apply.

) Contingent
Q Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

C} Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

© other. Specify OTHER

 

 

 

(3 | NAVY FCU

Nonpriority Creditor’s Name

820 FOLLIN LANE

 

 

Number Street
VIENNA VA 22180
City State ZIP Code

Who incurred the debt? Check one.

if Debtor 1 only

L) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

LI) At least one of the debtors and another

U) Check if this claim is for a community debt

Is the claim subject to offset?
Wf No
UL} Yes

Official Form 106E/F

 

Last 4 digits of accountnumber 5113  —s_—§—> s 8088.00 :

When was the debt incurred? 01 [1 8/201 8

As of the date you file, the claim is: Check all that apply.

Q) Contingent
O Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

L) Student loans : \

O) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q) debts to pension or profit-sharing plans, and other similar debts

(of Other. Specify CREDIT CARD

Schedule E/F: Creditors Who Have Unsecured Claims page 3

 
 

Debtor 1

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

First Name Middle Name Last Name

CHELSEA FR@NGESOHIIN17 Doci Filed 06/14/19castagpe 2awat 49

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

Nonpriority Creditor’s Name

1 SECURITY PLACE

 

 

Number Street
MERRIFIELD VA 22116
City State ZIP Code

Who incurred the debt? Check one.

d Debtor 1 only

C) Debtor 2 only

(2 Debtor 1 and Debtor 2 onty

(J At least one of the debtors and another

L) Check if this claim is for a community debt

Is the claim subject to offset?

“4 igi 9546
NAVY FCU Last 4 digits of accountnumber YO*O $ 6584.00
Nonpriority Creditor’s Name ;

When was the debt incurred? 08/1 9/201 0
820 FOLLIN LANE
Number Street 7 oe
As of the date you file, the claim is: Check all that apply.
VIENNA VA 22180
City State ZIP Code (2 Contingent
QO unliquidated
Who incurred the debt? Check one. C) Disputed
id Debtor 1 only
(3 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only UO Student loans
At least one of the debtors and another CL) Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims .
() Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? id Other. Specify CREDIT CARD
a No
LI Yes

4.5 |

NAVY FCU Last 4 digits of accountnumber 9628 3_ 3616.00

10/10/2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
L] Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify. OTHER

 

 

 

 

 

Zi No
QC) Yes

- ia 2148 s 736.00
SYNCB/CARECR Last 4 digits of account number <!'79 :
Nonpriority Creditor's Name
C/O PO BOX 965036 When was the debt incurred? 07/12/2018
Number Street . .
ORLANDO EL 30896 As of the date you file, the claim is: Check all that apply.
City State ZIP Code {2 Contingent

Official Form 106E/F

Who incurred the debt? Check one.

4 Debtor 4 only

C) Debtor 2 only

(2) Debtor 1 and Debtor 2 only

(J) At least one of the debtors and another

C2 Check if this claim is for a community debt

Is the claim subject to offset?

A No
CL) Yes

O2 Untiquidated
(J Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

Ql Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CL) Debts to pension or profit-sharing plans, and other similar debts

\4 Other. Specify CREDIT CARD

 

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
Debtor 1

Middle Name

Last Name

CHELSEA FR@NGESGHIMI 17 ~=Doc1 Filed 06/14/19 casPaGe 2Awgt 49

First Name

| Part 3: List Others to Be Notified About a Debt That You Already Listed

 

' 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

2, then list the collection agency here. Similarly,

if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the

additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits of accountnumber— | _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ Le
City State amZlP Code . . ,
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number ___ ee
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): CL] Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpricrity Unsecured
Claims
Last 4 digits of account number __ Le
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number | Le
City State ZIP Code
T On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street . . oo
QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber— _

City

State

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

ZIP Code

page 13

a i

 
Debtr1 CHELSEA FRANGESOHIBI17 Doc 1 Filed 06/14/19 caPage2Zonf 49

First Name Middle Name Last Name

a the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ 0.00
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 0.00
6e. Total. Add lines 6a through 6d. 6e.
5 0.00
Total claim
Total claims 6f. Student loans 6f. $ 0.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $ 0.00
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add ail other nonpriority unsecured claims.
Write that amount here. 6. +g 31536.00
6j. Total. Add lines 6f through 6i. Gj. 5 31536.00
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 14

EO eee

 
 

Case 19-18117 Doci1 Filed 06/14/19 Page 28 of 49

Fill in this information to identify your case:

Debtor CHELSEA FRANCESCHINI

First Name Middle Name Last Name

Debtor 2
‘(Spouse If filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number

(If known) LJ Check if this is an
amended filing

 

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known). :

 

1. Do you have any executory contracts or unexpired leases?
i No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CQ) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

2.4

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1

a ta

 
 

Case 19-18117 Doci1 Filed 06/14/19 Page 29 of 49

Fill in this information to identify your case:

Debtor 4 CHELSEA FRANCESCHINI

First Name Middte Name Last Name

Debtor 2
{Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(if known)

 

 

 

LJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

i No
CI Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

4 No. Go to line 3.
CY Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UL No

C) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

» 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
: shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Colurnn 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
L) Schedule D, line
Name —___
QO) Schedule E/F, line
Number Street C]) Schedule G, line
City ae a EE esa nan ZIP Code.
3.2
CL) Schedule D, line
Name —
QO) Schedule E/F, line
Number Street QO) Schedule G, line
OY cece es). ne _4IP Code . ~
3.3
C) Schedule D, line
Name ——__
Q) Schedule E/F, line
Number Street C) Schedule G, line
conlty - coven Sec Ee cc ce IP Code

Official Form 106H Schedule H: Your Codebtors page 1

 

 
 

 

Case 19-18117 Doci1 Filed 06/14/19 Page 30 of 49

eT MUE MAEM abi Le tat] Team Come C=1hL Lh ae Cele ot Cin

Debtor 4 CHELSEA FRANCESCHINI

First Name Middle Name Last Name

 

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number Check if this is:

(lf known)

 

LJ An amended filing

 

LIA supplement showing postpetition chapter 13
income as of the following date:

Official Form 106I MM? DDI YYYY
Schedule I: Your Income 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

REI Descrive Employment

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status 4 Employed CJ Employed
employers. UL) Not employed CL} Not employed

Include part-time, seasonal, or
self-employed work.

Occupation CUSTOMER SERVICE
Occupation may include student
or homemaker, if it applies.

Employer’s name WAWA

Employer's address 22530 THREE NOTCH RD

Number Street Number = Street

 

 

LEXINGTON PAE MD = 20653
City State ZIP Code City State ZIP Code

How long employed there? 13 YEARS

ae oie Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $2297.79 $
3. Estimate and list monthly overtime pay. 3. +3 0.00 +5
4. Calculate gross income. Add line 2 + line 3. 4. | $ 2297.79 $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
 

Case 19-18117 Doci1 Filed 06/14/19 Page 31 of 49

 

 

 

Debtor 1 CHELSEA FRANCESCHINI Case number (if known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 Were... cccccccccccsccscscescssessesseeecsesseesceecanseeesessereereeecanesceseesesassneensanens => 4. $ 2297.79 $

 

5. Indicate whether you have the payroll deductions below:

333.49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions 5a. §$ $
5b. Mandatory contributions for retirement plans 5b. §. 114.05 $
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $
5d. Required repayments of retirement fund loans 5d. §$ 0.00 $
5e. Insurance 5e. $ 70.07 $
5f. Domestic support obligations a) 0.00 $
5g. Union dues 5g. §$ 0.00 $
5h. Other deductions. Specify: 5h. +$ 173.64 +
6. Add the payroll deductions. Add lines 5a + 5b +5c+5d+5e+5f+5g+5h. 6. = $ 691.25 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $1606.54 $
' 8. List all other income regularly received:
8a. Net income from rental property and from operating a business, 8a. $ 0.00 $
profession, or farm
Attach a statement for each property and business showing gross receipts, ordinary and
necessary business expenses, and the total monthly net income.
8b. Interest and dividends $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent $ 0.00 $
regularly receive
Include alimony, spousal support, child support, maintenance, divorce settlement, and
property settlement.
8d. Unemployment compensation $ 0.00 $
8e. Social Security $ 0.00 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance that you
receive, such as food stamps or housing subsidies.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $
8g. Pension or retirement income $ 0.00 $
8h. Other monthly income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. $ 0.00 $
10. Calculate monthly income. Add line 7 + line 9. $ 1606.54 | +] 35 0.00/=]} $ 1606.54
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you fist in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 1.4 $ 0.00

 

 

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 42 1606.54
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies , ,
12. Do you expect an increase or decrease within the year after you file this form? Tronthiy aacome
No.
L) Yes. Explain:

 

 

 

Official Form 1061 Schedule |: Your Income page 2
 

 

Case 19-18117 Doci1 Filed 06/14/19 Page 32 of 49

Fill in this information to identify your case:

CHELSEA FRANCESCHINI

Debtor 1 se atte tee
First Name Middle Name Last Name Check if this is:

 

Debtor 2 LJ An amended filing

 

(Spouse, if filing) First Name Middle Name Last Name

() A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: DISTRICT OF MARYLAND PP g posip P

expenses as of the following date:

 

Case number MM / DD/ YYYY
(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

ae Describe Your Household

1. Is this a joint case?

 

4 No. Go to line 2.
U Yes. Does Debtor 2 live in a separate household?

UL) No
() Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? QO No
Dependent'’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and W Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... O
Do not state the dependents’ PARENT 61 w No
names. Yes
PARENT 58 U1 No
a Yes
CL No
LC) Yes
LI No
QO) Yes
L] No
O) Yes
3. Do your expenses include W No

expenses of people other than O
___ yourself and your dependents? Yes

ara Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4. s_ 200.00
If not included in line 4:
4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. = $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. §$ 0.00
4d. Homeowner's association or condominium dues 4d. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-18117 Doci1 Filed 06/14/19 Page 33 of 49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 CHELSEA FRANCESCHINI Case number (if known)
First Name Middle Name Last Name
Your expenses
ae aeenemsntieimemennnetanemrennim
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00
6. Utilities:
6a. Electricity, heat, natural gas 6a, § 100.00
6b. Water, sewer, garbage collection 6b. $ 60.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 150.00
6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. $ 400.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 100.00
10. Personal care products and services 10. $ 200.00
11. Medical and dental expenses 11. $ 20.00
12. Transportation. Include gas, maintenance, bus or train fare. $ 150.00
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 250.00
14. Charitable contributions and religious donations 14. §$ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. § 0.00
15b. Health insurance 15b.  $ 0.00
15c. Vehicle insurance 15.  §$ 0.00
15d. Other insurance. Specify: 15d.  §$ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $C.
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. §
17b. Car payments for Vehicle 2 17.  §$
17c. Other. Specify: 17. §
17d. Other. Specify: 17d. §$
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 1061). 18. $ 0.00
19. Other payments you make to support others who do not live with you.
Specify: 19. $ 0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Official Form 106J Schedule J: Your Expenses page 2

aaa aa

 
Case 19-18117 Doci1 Filed 06/14/19 Page 34 of 49

Debtor? CHELSEA FRANCESCHINI Case number trinown

 

First Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wi No.

UL) Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

 

21.

22a.

22b.

22c.

23a.

23b.

23c.

 

 

 

 

 

+$ 0.00
$ 1630.00
$ 0.00
$ 1630.00

$ 1606.54

—$ 1630.00

$ -23.46

 

page 3

 

 

 
Case 19-18117 Doci1 Filed 06/14/19 Page 35 of 49

Fill in this information to identify your case:

Debtor 1 CHELSEA FRANCESCHINI

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: D ISTRICT OF MARYLAN D

Case number
(If known)

 

 

 

C] Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

P| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

i No

LJ Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x QQ x

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 0 [% 2o0l4 Date
MM/ DD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
Case 19-18117 Doci1 Filed 06/14/19 Page 36 of 49

    
 

Fill in this information to identify your case:

 
     

Debtor 1 CHELSEA FRANCESCHINI

First Name Middle Name

 
  
 
 
 

Last Name

   
 
   
     

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAN D

Case number
(If known)

 

 

L) Check if this is an
amended filing

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

aa Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

LJ Married
(A Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

No
LI) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
CL] same as Debtor 1 CL) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
L) same as Debtor 1 ) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No

Q) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
 

Case 19-18117 Doci1 Filed 06/14/19 Page 37 of 49
Debtor 4 CHELSEA FRANCESCHINI

First Name Middle Name Last Name

Case number (if known)

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

QC) No
Ui Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check ail that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)

From January 4 of current year until 4 ages, commissions, $ 10833.8 Q) ages, commissions, 5
the date you filed for bankruptcy: onuses, NPS ~ — onuses, Ups

L} Operating a business Q Operating a business
For last calendar year: 4 Wages, commissions, ) Wages, commissions,

. bonuses, tips $ 42131 bonuses, tips $

(January 1 to December 31, 2018 _) C) Operating a business ) Operating a business
For the calendar year before that: 4 Wages, commissions, Q) Wages, commissions,

bonuses, tips

(January 1 to December 31, 201 7 _) () Operating a business

$ 29848 bonuses, tips $
L) Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

WW No
CY Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

 

 

(January 1 to December 31, 2018 )
YYYY

 

For the calendar year before that:

(January 1 to December 31, 2017 )
YVYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Case 19-18117 Doci1 Filed 06/14/19 Page 38 of 49

Debtor 1 CHELSEA FRANCESCHINI Case number (if known)

First Name Middle Name Last Name

| Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
L] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

CL] No. Go to line 7.

L) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

yj Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

A No. Go to line 7.

LI) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
- 5 $ Q) Mortgage
Creditor’s Name
C) car
Number Street C) Credit card

LY Loan repayment

 

C) Suppliers or vendors

 

City State ZIP Code L) other

 

$ $ Q) Mortgage
Q) car

Lj Credit card

 

Creditor’s Name

 

Number Street

Q Loan repayment

 

) Suppliers or vendors

 

 

 

City State ZIP Code CL) other
$ $ ) Mortgage
Creditor’s Name
U) car

 

Number — Street CI credit card

L) Loan repayment

 

Q) Suppliers or vendors
C) other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
 

Debtor 4 CHELSEA FRANCESCHINI

First Name

Last Name

Case 19-18117 Doci1 Filed 06/14/19 Page 39 of 49

Case number (if known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

A no

Q) Yes. List all payments to an insider.

Dates of
payment

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

 

insider's Name

 

Number Street

 

 

City

State ZIP Code

Total amount Amount you still. Reason for this payment
paid owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

W No

C) Yes. List all payments that benefited an insider.

Dates of
payment

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Total amount Amount you still Reason for this payment

i -_
paid owe _Include creditor's name _

page 4
 

Case 19-18117 Doci1 Filed 06/14/19 Page 40 of 49

Debtor 1 CHELSEA FRANCESCHINI Case number (if known)

First Name Middle Name Last Name

 

 

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.

MH No

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title ‘Cowl Name Q Pending
CL) on appeal
‘Number Street Q) concluded
Case number
‘City State ZIP Code
Case title Court Name Q) Pending
CJ on appeal
Number Street Q Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

wW No. Go to line 11.
L) Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

Number — Street Explain what happened

is) Property was repossessed.

 

Q) Property was foreclosed.
Q) Property was garnished.

 

 

 

 

 

 

 

City State ZIP Code C) Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditors Name
Number Street _
Explain what happened
) Property was repossessed,
Q) Property was foreclosed.
oy Site TP Code 4 Property was garnished.

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 19-18117 Doci1 Filed 06/14/19 Page 41 of 49

bebtor1 CHELSEA FRANCESCHINI Cage number (rinown

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

A No

C) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

uv No
UC) Yes

hr List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

CL) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person ccs onstinun vw unan con cannes _. the gifts
- $
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
 

Case 19-18117 Doci1 Filed 06/14/19 Page 42 of 49

Debtor 1 CHELSEA FRANCESCHINI Case number (itknown)

First Name Middle Name Last Name

 

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

LJ) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

Part 6: List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

CL) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred \ oa, oo, loss lost

Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Wi No
UL Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid seve sano sen ct ou ens vente seein snows doer eae mee secon ane made
Number Street $
$

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-18117 Doci1 Filed 06/14/19 Page 43 of 49

Debtor 1 CHELSEA FRANCESCHINI Case number (if known)

First Name Middie Name Last Name

 

 

 

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

(J Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
_ made
Person Who Was Paid
Number Street $
$

 

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

W No

L) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
 

Case 19-18117 Doci1 Filed 06/14/19 Page 44 of 49

Debtor! | CHELSEA FRANCESCHINI Case number (rinown)

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

W No
LJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

| Part 6: mag Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts: certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W No

OC) Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, solid, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX— QO Checking $
Number Street O Savings

 

Q Money market

 

O Brokerage

 

 

 

City State ZIP Code Q Other
XXXX- QO Checking $
Name of Financial Institution TT
OQ Savings
Number Street Q Money market

QO Brokerage
QO Other.

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

w No
CQ) Yes. Fill in the details.

 

 

Who else had access to it? Describe the contents Do you still
have it?
OC) No
Name of Financial Institution Name OQ] Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
 

Case 19-18117 Doci1 Filed 06/14/19 Page 45 of 49

Debtor 1 CHELSEA FRANCESCHINI Case number (i known)

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
doce innannennininnniinirnnnannnanne ‘AVE it?
QO) No
Name of Storage Facility Name | Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

} Part 9: | identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
w No
Q) Yes. Fill in the details.

Where is the property? Describe the property Value

 

Owner’s Name $

 

 

Numb Street
Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

Era Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

m= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

s Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

W No

C} Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10
Case 19-18117 Doci1 Filed 06/14/19 Page 46 of 49

Debtor! | CHELSEA FRANCESCHINI Case number grinawm)

First Name Middle Name Last Name

25. Have you notified any governmental unit of any release of hazardous material?

W No

CQ) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

D No

Q) Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title Oo ;
Court Name Pending
QO on appeal
Number Street Q Concluded
Case number City State ZIP Code

| Part 11: | Give Detalls About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CG) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
C) An officer, director, or managing executive of a corporation

C2 An owner of at least 5% of the voting or equity securities of a corporation

Wi No. None of the above applies. Go to Part 12.
C) Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
_ Do not inciude Social Security number or ITIN.

 

Business Name

 

 

 

EIN:
Number Street . co tietanene Soc temene wes -
Name of accountant or bookkeeper Dates business existed
_ From To
City State ZIP Code . ese ee . voce vee
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

EIN;
Number Street serene ges wa
Name of accountant or bookkeeper Dates business existed
From To

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 

 
 

Case 19-18117 Doci1 Filed 06/14/19 Page 47 of 49

Debtor 1 CHELSEA FRANCESCHINI Case number (i known)

First Name Middle Name Last Name

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

Business Name

EIN: -

 

 

 

Number Street Name of accountant or bookkeeper Dates business existed
From ___s*rTfo

 

City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

UO) Yes. Fill in the details below.

Date issued

 

Name MM/ DD / YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x GG x

Signature of Debtor 1 . Signature of Debtor 2

Date 6b] isl CAF Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

uw No
Q) Yes

 

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
id No

CL] Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 ‘ Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
IN RE:

CHELSEA FRANCESCHINI

Case 19-18117 Doci1 Filed 06/14/19 Page 48 of 49

DISTRICT OF MARYLAND ship
UID JUN Li Pig je.

IN THE UNITED STATES BANKRUPTCY COURT, FOR T mice 1G
cant 3 Ay j ae ;

  

 

 

)
)
) Case No.
)
)

Debtor. Chapter 7

VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date: Ol 13 }Zo14 Cie

 

Debtor Signature

 

 

 
Case 19-18117 Doci1

Capital One
11013 W Broad St
Glen Allen, VA 23060

Navy Feu
1 Security Place
Merrifield, VA 22116

Navy Feu
820 Follin Lane
Vienna, VA 22180

Syncb Carecr
C O Po Box 965036
Orlando, FL 32896

Filed 06/14/19 Page 49 of 49

 

 
